Citation Nr: 0320443	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  94-47 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1989 to 
March 1993. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the veteran's claim seeking 
entitlement to service connection for right foot bipartite 
sesamoid.

The veteran's claim was subsequently transferred to the ROs 
in Cleveland, Ohio and Chicago, Illinois.  


REMAND

Both VA medical examinations in September 2002 and March 2003 
revealed that the veteran was diagnosed with minimal 
articular margin of bone spur formation of the first 
metatarsal heads bilateral, as well as with minimal posterior 
plantar bone spur formation of the calcanei bilateral. 

During military service, the veteran's September 1989 
enlistment examination indicated clinically normal feet.  The 
veteran also related at that time in his medical history 
report that he never had and did not presently have foot 
trouble.  X-rays taken in September 1990 while the veteran 
was in service revealed bipartite medial sesamoid in the 
right foot.  The veteran's separation report in February 1993 
indicated clinically normal feet.  Following service, the 
veteran underwent a May 1993 VA general medical examination.  
The doctor's medical assessment was recurrent right 
sesamoiditis with right lateral foot biomechanical pain 
secondary to the sesamoid problem.
 
The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).
 
In this case, the veteran's claim for service connection for 
right foot disability was remanded in November 2000 for a VA 
examination to determine the etiology of all diagnosed foot 
disorders.  The veteran underwent a VA examination in both 
September 2002 and March 2003, but the examiners, a nurse 
practitioner and a physician's assistant, did not state 
whether the veteran's current bone spur formations were 
related to the bipartite medial sesamoid noted in service.  
 
Therefore, under Stegall v. West, 11 Vet. App. 268 (1998), 
the veteran's claim for service connection for right foot 
disability must be remanded for an examination so that a 
physician can comment on the etiology of the veteran's right 
foot disorders.  

Accordingly, the case is REMANDED for the actions listed 
below.  
 
1.  The veteran should be scheduled for a 
VA examination for his right foot.  The 
examination should be performed by a VA 
physician.  The claims folder and a copy 
of this REMAND should be made available 
to the physician in conjunction with the 
examination.  The examination report must 
include responses to the following items:
 
a.  Provide diagnoses of all current 
right foot disorders and identify 
any disorders that are congenital or 
developmental.
 
b.  For each diagnosis reported in 
response to item a, above, state 
whether the disorder is the result 
of the bipartite medial sesamoid 
noted in the veteran's service 
medical records.

c.  For each diagnosis reported in 
response to item a, above, state 
whether the disorder is a 
subsequent manifestation of the 
bipartite medial sesamoid in the 
right foot noted in the service 
medical records.

d.  For each diagnosis reported in 
response to item a, above, state 
whether the disorder is a 
the result of the bipartite medial 
sesamoid in the right foot noted in 
the service medical records.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

2.  The RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for a right foot 
disability.  In the event that the claim 
is not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for a right foot disability 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



